Olly Neal, Judge, dissenting. I would reverse and remand this case for a new trial because the trial court committed reversible error by removing Mr. Black after the jury had been selected, impaneled, and sworn. The trial judge made no inquiry as to whether Mr. Black was a qualified juror, and accordingly, I do not agree with the majority that Strickland has not shown prejudice under these circumstances. Jurors are presumed unbiased and the burden of proving actual bias is on the party challenging the juror. Gardner v. State, 296 Ark. 41, 754 S.W.2d 518 (1988). A potential juror may be challenged for cause if he or she is actually biased. Henry v. State, 309 Ark. 1, 828 S.W.2d 346 (1992). A venire person is actually biased if he or she cannot try the case impartially and without prejudice to the substantial rights of the party challenging. Id. This determination lies within the sound discretion of the trial court. Further, the trial court is in a superior position to access the demeanor of prospective jurors. Id. Our statute addressing the challenge to individual jurors provides that such challenges are to be taken prior to the juror being sworn. Ark. Code Ann. § 16-33-303 (b) (Repl. 1999). The trial court, however, may permit a challenge to be made at any time before the jury is completed if good cause is shown. Id. This statute does not forbid a challenge for cause once a jury is impaneled and sworn, but does place Emits on such a practice. Principally, a record must be made showing that the challenged juror was either not a qualified juror at the time that the panel was sworn or the juror has since become unqualified.1  In the instant case, no such record was made. Unlike the cases of Bradley v. State, 320 Ark. 100, 896 S.W.2d 425 (1995), and Lee v. State, 340 Ark. 504, 11 S.W.3d 553 (2000), cited by the majority in support of its decision, where the trial court held a hearing to determine whether the challenged juror was indeed unable to carry out the duties of a juror, in this case no such hearing was held. Although the-majority wishes to construe it as such, this case does not present a situation in which Mr. Black made representations that conflicted with Detective Hállum’s testimony that he had a prior confrontation with Mr. Black. Instead, the record reveals that during voir dire the State asked if any of the venire persons had any dealings with or knowledge of any of the persons named in the prosecution’s witness fist. In fight of the fact that the venire persons had no way of matching a face with a name it is not surprising that Mr. Black could not remember the name of a person he allegedly had a single contact with over a year earlier. It was only as the trial approached the end of the State’s case-in-chief, that Detective Hal-lum, after seeing Mr. Black, informed the court that he had a prior confrontation with Mr. Black. Based solely on this testimony, without even asking Mr. Black if he recognized Detective Hallum or if he recalled the incident of which Detective Hallum testified, the trial court excused Mr. Black from the jury.2  By excusing Mr. Black without any inquiry into his alleged bias halfway through the trial, the court in effect gave the State another peremptory strike. It bears restating that my disagreement with the actions of the trial court is by no means intended to imply that an unqualified juror, once sworn, has an irrevocable vested right to remain on the jury. Rather, once the parties have had their opportunity to uncover bias and have accepted a juror and that juror has been properly sworn, that juror should not be removed absent an inquiry into that juror’s bias. The prejudicial error in this case was not that the trial court merely abused its discretion in striking Mr. Black, but that the trial court completely failed to exercise its discretion by aborting its responsibility to determine if the challenged juror was indeed biased. I respectfully dissent. Hart and Griffen, JJ., join.   16-33-303 Challenge to trial jurors - Individual juror generally. (a) The challenge to the individual juror is: (1) For cause; (2) . Peremptory. (b) The challenge must be taken before his is sworn in chief, but the court, for a good cause, may permit it to be made at any time before the jury is completed. (c) The challenge to the juror shall first be made by the state and then by the defendant, and the state must exhaust its challenges to each particular juror before the juror is passed to the defendant for challenge or acceptance.    The Court: Mr. Black, could you step up here for a moment. You are probably wondering what we are doing. In the course of this trial a matter came up through one of the witnesses relative to you and it was just felt that it would be better for the trial of this case to excuse you and not have you sit in deliberations. So, I guess you are one of the lucky ones, you get to go home and you don’t have to decide. Larry, could you find out if he needs to check in tonight about tomorrow. Mr Black: Your Honor, what was the reason? I don’t understand. The Court: Well, it was just one of the people that were involved in this case had advised the Court that they know you and we discussed it with the attorneys and it was felt that it was better to excuse you because we had alternates rather than having you give the appearance that there might be something. Mr. Black: To the best of my knowledge I don’t know anybody, your Honor. That is what I don’t understand. (R: 407-408) The COURT: Well, that may well be, but one of them said that they knew you. Don’t leave yet.